Citation Nr: 0710495	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-24 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a right knee 
condition, claimed as directly related to military service 
or, in the alternative, secondary to service-connected 
degenerative joint disease (DJD) of the left knee.

2.  Entitlement to service connection for DJD of the lumbar 
spine, claimed as directly related to military service or, in 
the alternative, secondary to service-connected DJD of the 
left knee.

3.  Entitlement to service connection for a right ankle 
condition, claimed as secondary to service-connected DJD of 
the left knee.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a respiratory 
condition, claimed as secondary to asbestos exposure, has 
been received.

6.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for bronchitis has 
been received.

7.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a lung 
condition and pneumonia, claimed as secondary to smoke and 
chemicals exposure, has been received.

8.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for diffuse pulmonary 
interstitial fibrosis, sustained as a result of a lung 
biopsy, has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1968 to April 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from June 2002, November 2002 and February 2004 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Sioux Falls, South Dakota. 

The issues on appeal require clarification.  The veteran 
filed multiple service connection claims as early as 1972 
following separation from the military.  Not surprisingly, 
given the volume of claims throughout the years, many were 
not given full adjudication and indeed, some issues were not 
adjudicated at all. 

Initially, the Board notes that the veteran originally raised 
issues of entitlement to service connection for right knee 
and lumbar spine conditions on the theory that both 
conditions were directly related to his military service.  
Since that time he has alternatively alleged the conditions 
are secondary to his service-connected left knee condition.  
In regard to direct service connection, the veteran first 
claimed these conditions in May 1995 and June 1995 
respectively.  Although the RO considered the issues in 
regard to a non service-connected pension claim, no rating 
decision with regard to the issue of service connection was 
rendered until April 2000 (right knee) and June 2002 (right 
knee and back).  

In the April 2000 rating decision, the RO found that the 
veteran's claim of entitlement to service connection for a 
right knee condition was not well-grounded. Since that 
decision, however, the Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. § 5100 et seq. (West 2002 & Supp. 2006), 
was enacted.  Unlike the version of the law in effect at that 
time, the VA is now charged with the duty to assist almost 
every claimant and with the duty to provide certain notices 
to claimants to assist them in pursuing the benefit sought.  
The new law further provides that a claim denied as not well 
grounded between July 14, 1999, and November 9, 2000, such as 
the service-connection claim decided in August 2000, can be 
readjudicated under the provisions of the new law.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West 2002 & 
Supp. 2006).

In accordance with the change of law, the RO readjudicated 
the veteran's right knee claim in a June 2002 rating decision 
and denied the claim on its merits.  The June 2002 decision 
also denied the veteran's other issues enumerated above with 
the exception of the issues of entitlement to service 
connection for a right ankle, knee and back condition claimed 
as secondary to service-connected DJD of the left knee.  

A February 2004 rating decision denied the remaining issues 
of entitlement to service connection for right ankle, right 
knee and lumbar spine conditions claimed as secondary to 
service-connected DJD of the left knee.  Within the rating 
decision and the subsequent statement of the case, however, 
it is clear the RO considered and denied the claims both on a 
direct and secondary basis.  The veteran perfected his appeal 
and therefore these claims are properly before the Board here 
and the issues are appropriately recharacterized above.

Additionally, a November 2002 rating decision granted the 
veteran service-connection for DJD of the left knee assigning 
him an initial 10 percent rating.  The veteran filed a 
December 2002 disagreement with the initial rating.  A 
subsequent rating decision, dated March 2003, increased the 
veteran's rating from 10 percent to 20 percent.  The veteran 
indicated in a March 2003 statement that this action 
satisfied his appeal with respect to this issue.  
Accordingly, this issue is not before the Board. 

Finally, as mentioned above there appear to be multiple 
claims never considered by the RO.  The veteran filed claims 
for entitlement to service connection for disabilities 
affecting his right leg, bilateral hands and neck in May 
1995.  The veteran filed claims for entitlement to service 
connection for carpal tunnel syndrome and a right shoulder 
condition in July 1995.  The RO considered these conditions 
in its adjudication of entitlement to non service-connected 
pension, but never in regard to entitlement to service 
connection.  Recently, the veteran filed a July 2004 claim of 
entitlement to a temporary total convalescence rating for 
surgery on his service-connected left knee in July 2004 in 
accordance with 38 C.F.R. § 4.30.  These issues have never 
been considered by the RO. 

Accordingly, the issues of entitlement to service connection 
for carpal tunnel syndrome and right leg, bilateral hands, 
neck and right shoulder conditions are REFERRED to the RO for 
proper adjudication.  Further, the issue of entitlement to a 
temporary total convalescence rating for surgery on service-
connected left knee in accordance with 38 C.F.R. § 4.30 is 
also REFERRED to the RO for proper adjudication. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Right Knee, Lumbar Spine and Right Ankle

Upon perfecting his appeal, the veteran requested on his June 
2004 VA Form 9 "I would like to have a video hearing with 
the BVA...."  The veteran was never afforded such a hearing.

The United States Court of Appeals for Veterans Claims 
(Court) has determined that the veteran has a right to 
request a hearing before the issuance of a Board decision.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 
U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 3.103(a) and 
(c), 19.9, 19.25, 20.704.  In this case, the veteran properly 
requested a video Board hearing and indeed, this request has 
been reiterated more recently by his representative in a 
January 2007 statement.  Accordingly, the veteran should be 
afforded a video hearing before the Board as requested.

The claims file reveals that the veteran identified claiming 
Worker's Compensation in April 1995 and being awarded Social 
Security disability income from the Social Security 
Administration (SSA) in May 1995.  No attempts were made by 
the RO to obtain these records.  The Court has held that, 
where VA has notice that the veteran may be receiving 
disability benefits from the Social Security Administration 
(SSA), and that records from that agency may be relevant, VA 
has a duty to acquire a copy of the decision granting Social 
Security disability benefits, and the supporting medical 
documents on which the decision was based.  See Hayes v. 
Brown, 9 Vet. App. 67 (1996).  Furthermore, the VCAA 
emphasizes the need for VA to obtain records from other 
Government agencies.  See 38 U.S.C.A. § 5103A (b)(3), (c)(3) 
(West 2002).  Under the circumstances presented here, the RO 
should request a copy of the veteran's SSA and Worker's 
Compensation decision(s) and the medical records relied upon.  

The veteran claims his right knee, lumbar spine and right 
ankle conditions are secondary to his service-connected left 
knee condition.  Alternatively, he also alleges that the 
conditions are directly related to his military service. 

The veteran was afforded a VA examination in October 2003 
where the examiner did proffer opinions regarding whether any 
of his conditions are attributable to his service-connected 
left knee.  The examiner later issued an addendum to the 
opinion proffering an opinion in regard to whether the 
veteran's lumbar spine condition is attributable to in-
service back pain complaints.  No opinion, however, was 
rendered in regard to whether the veteran's current right 
ankle or right knee conditions are directly linked to any 
incident of service.

The veteran's service medical records indicate multiple 
complaints of knee pain and specifically right knee pain in 
October 1969.  He currently has diagnoses of DJD of the right 
knee and right ankle strain.  The pre- and post-service 
medical records are not dispositive, but they are enough to 
raise the possibility that the claimed conditions could be 
related to his in-service treatment.  See Duenas v. Principi, 
18 Vet. App. 512 (2004).  The RO should ask the October 2003 
VA examiner to submit an additional medical opinion 
specifically addressing whether the veteran's right knee or 
ankle conditions are directly linked to any incident of 
service. 

The RO should also take this opportunity to obtain recent VA 
treatment records from August 2003 to the present.

PTSD and New and Material Evidence Claims

A June 2002 rating decision, in pertinent part, denied a 
claim of service connection for PTSD and denied claims to 
reopen for a respiratory condition, bronchitis, a lung 
condition and diffuse interstitial fibrosis.  The veteran 
submitted a July 2002 notice of disagreement (NOD) for all 
denials within the June 2002 rating decision, to include 
those mentioned above.  No statement of the case (SOC) was 
ever provided on these issues.

Accordingly, these claims must be remanded to allow the RO to 
provide the veteran with a SOC on all these issues.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92.  
However, these issues will be returned to the Board after 
issuance of the SOC only if perfected by the filing of a 
timely substantive appeal.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's medical records 
for treatment from the VA Medical Center in 
Black Hills, South Dakota from August 2003 
to the present.  All efforts to obtain VA 
records should be fully documented, and the 
VA facility must provide a negative 
response if records are not available.

2.  Contact the Social Security 
Administration for the purpose of 
obtaining a copy of any decision(s) and 
all medical records relied upon in 
conjunction with the veteran's claim(s) 
and award(s) of SSA disability benefits. 
Any attempts to obtain records that are 
ultimately unsuccessful, should be 
documented in the claims folder.

3.  Contact the appropriate state agency 
for the purpose of obtaining a copy of any 
decision(s) and all medical records relied 
upon in conjunction with the veteran's 
claim(s) and award(s) of Worker's 
Compensation benefits.  Any attempts to 
obtain records that are ultimately 
unsuccessful, should be documented in the 
claims folder.

4.  After the above is complete and 
records are obtained to the extent 
possible, request a medical opinion 
addendum from the October 2003 VA examiner 
for the claimed conditions of right knee 
and right ankle to determine whether the 
veteran's current right knee and right 
ankle conditions are linked to any 
incident of service, specifically 
commenting on the veteran's in-service 
treatment.  If the examiner is not 
available, obtain a medical opinion from 
an alternative, appropriate, examiner. 

Pertinent documents in the claims folder 
must be reviewed by the examiner and the 
examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation.  The examiner 
should resolve any conflicting opinions, 
specifically those rendered by Dr. Goff 
and Dr. Kullbom in treatment notes dated 
October 14, 2003, and June 5, 2002, 
respectively. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

The veteran may be (re)called for 
examination.

5.  After the above is complete, 
readjudicate the veteran's right knee, 
lumbar spine and right ankle claims.  If 
the claims remain denied, issue a 
supplemental statement of the case to the 
veteran and his representative.  They 
should be given an opportunity to respond, 
before the case is returned to the Board. 

6.  Provide the veteran and his 
representative a statement of the case as 
to the following issues:
*	Entitlement to service connection for 
post-traumatic stress disorder (PTSD).
*	Whether new and material evidence 
sufficient to reopen a claim of 
entitlement to service connection for 
a respiratory condition, claimed as 
secondary to asbestos exposure, has 
been received.
*	Whether new and material evidence 
sufficient to reopen a claim of 
entitlement to service connection for 
bronchitis has been received.
*	Whether new and material evidence 
sufficient to reopen a claim of 
entitlement to service connection for 
a lung condition and pneumonia, 
claimed as secondary to smoke and 
chemicals exposure, has been received.
*	Whether new and material evidence 
sufficient to reopen a claim of 
entitlement to compensation benefits 
under the provisions of 38 U.S.C.A. § 
1151 for diffuse pulmonary 
interstitial fibrosis, sustained as a 
result of a lung biopsy, has been 
received.

7.  The RO should make arrangements to 
schedule the veteran for a videoconference 
hearing before the Board for the following 
issues:
*	Entitlement to service connection for 
a right knee condition, claimed as 
directly related to military service 
or, in the alternative, secondary to 
service-connected DJD of the left 
knee.
*	Entitlement to service connection for 
DJD of the lumbar spine, claimed as 
directly related to military service 
or, in the alternative, secondary to 
service-connected DJD of the left 
knee.
*	Entitlement to service connection for 
a right ankle condition, claimed as 
secondary to service-connected DJD of 
the left knee.

The veteran should be informed that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of the 
issues listed in paragraph 6 to the Board.  
See 38 C.F.R. §§ 20.200, 20.202, and 
20.302(b).  If a timely substantive appeal 
is not filed, the claims should not be 
certified to the Board.  If so, subject to 
current appellate procedures, the case 
should be returned to the Board for further 
appellate consideration, if appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  



The claims certified on appeal must be afforded expeditious 
treatment.  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 and Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).

